Title: To George Washington from John Hancock, 11 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 11th 1776

Your Favour of the 10th Inst. containing the most interesting Intelligence was received this Day, and immediately laid before Congress.
In Order to expedite the March of the Militia destined for New York, I have sent, by Order of Congress, Expresses to the several Colonies that are requested to furnish Troops for that Place. Copies of my Letters on the Occasion, I do myself the Pleasure to enclose to you.
I am in Hopes, the alarming Situation of Affairs will induce the neighbouring Colonies to think of their Danger, and to adopt the only effectual Means of saving themselves from Destruction.
The Congress have this Day ordered Colonels Shee and Magaw with their Battalions to repair immediately to New York, and they are to begin their March tomorrow.
Mr Chace & Mr Carrol arriv’d this Day, by their Accott there has been most shocking mismanagement in that Quarter. I hope our Affairs will soon be upon a more reputable footing. I have the honour to be with Esteem, Sir Your most Obedt Servt

John Hancock Presidt


Please to order the two Letters for the Convention of New York to be Deliver’d.

